                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                   AUGUSTA DIVISION


JOHN HENRY DAWSON,JR.,

              Plaintiff,

       V.                                                CV 118-186


JOHN M.PERKINS,Investigator,
Richmond County Police Department,

              Defendant.



                                         ORDER



       On January 23, 2019, the Magistrate Judge issued a Report and Recommendation

("R&R") recommending Plaintiffs complaint be dismissed without prejudice and ordered

Plaintiff to file any objections by February 11, 2019. (Doc. nos. 17, 18.) In lieu of

objections. Plaintiff filed a motion for an extension of time to file an amended complaint.

(Doc. no. 19.) On February 5, 2019, the Magistrate Judge granted Plaintiffs motion,

provided Plaintiff instructions for filing an amended complaint, and ordered Plaintiff to file

an amended complaint on the provided form within fourteen days of the Order. (Doc. no.

20.) The Magistrate Judge warned Plaintiff if he failed to file an amended complaint, the

Court would presume Plaintiff did not wish to amend his original pleadings, and the January

23rd R&R would be submitted for consideration based on the allegations set forth in

Plaintiffs original complaint. (Id at 4.) The deadline for Plaintiff to file an amended
complaint expired on February 19, 2019. However, to date Plaintiff has not filed an

amended complaint.

       Instead, on February 26, 2019, Plaintiff submitted a motion requesting final judgment

from the R&R, in which he argues he stated a constitutional claim and the state proceedings

cannot provide an adequate remedy and asks the Court to enjoin the state proceedings and

enter final judgment. (Doc. no. 21.) Because Plaintiff does not indicate he still wishes to file

an amended complaint and the deadline for doing so has passed, the Court shall construe

Plaintiffs arguments in his February 26th motion as objections to the January 23rd R&R and

consider the R&R based on the allegations in Plaintiffs original complaint.

       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 21.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DENIES AS MOOT Plaintiffs motion for final judgment, (doc. no. 21),

DISMISSES Plaintiffs complaint without prejudice, and CLOSES this civil action.

        SO ORDERED this              ^day of March,2019, at Augusta, Georgia.


                                                                       iF JUDGE
                                            UNITED 15TATES DISTRICT COURT
                                                          DISTRICT OF GEORGIA
